DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al (US 2017/0104439).
As per claim 1, Kobayashi et al discloses an electric motor control device (10) comprising: 
a control board (11) configured to control driving of an electric motor (80), and 
temperature detecting portions (12, 14, 15, 16, 18; [0033], [0039]) disposed on the control board at least at two locations that differ in temperature change tendency.
As per claim 2, Kobayashi et al discloses the electric motor control device according to claim 1, the electric motor control device being configured to estimate 
As per claim 3, Kobayashi et al discloses the electric motor control device according to claim 1, the electric motor control device being configured to estimate temperature of the electric motor based on ambient temperature obtained from outputs of the temperature detecting portions and control the electric motor ([0039], [0050]).
As per claim 4, Kobayashi et al discloses an electric motor control device (Abstract), the electric motor control device being configured to estimate temperature of an electric motor (80; [0030]) based on ambient temperature obtained from outputs of at least two temperature detecting portions (18, 12), which differ in temperature change tendency, and control the electric motor ([0041]).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakashita et al (JP 2017-210031) in view of Kobayashi et al (US 2017/0104439).
	As per claim 5, Sakashita et al discloses a brake device (6) comprising: an electric motor (7A) configured to press a braking member (6C) against a braked member (4) to generate a braking force.  Sakashita et al does not disclose a control board or temperature detecting portions.  

a control board (11; Abstract) configured to control driving of the electric motor, the control board including: 
a first temperature detecting portion (18; [0039]) disposed on the control board and configured to detect temperature, and 
a second temperature detecting portion (12; [0040]) disposed on the control board at a location where temperature differs in change tendency from temperature detected by the first temperature detecting portion.  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake assembly of Sakashita et al by providing a circuit board with temperature sensing motor components as taught by Kobayashi et al in order to protect against motor damage.
	As per claim 6, Sakashita et al and Kobayashi et al disclose the brake device according to claim 5.  Kobayashi et al further discloses wherein the first temperature detecting portion is disposed in a heat-generating portion of the control board or near the heat-generating portion (18; [0039]), and 
wherein the second temperature detecting portion is disposed in a non-heat-generating portion of the control board or at a location on the control board away from the heat-generating portion (12; [0040]).
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Temperature detection systems

Bass (US 2013/0293033).
Takemoto et al (US 2013/0285587).
Kikuchi et al (US 2008/0236964).
Caron (US 2007/0235268).
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/STEPHEN M BOWES/Examiner, Art Unit 3657